DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

This application is in condition for allowance except for the following formal matters: 
Claims 2 – 7 are objected to because of the following informalities:  
Claim 2, line 2 recites the limitation “wherein at least one end stop” which should be changed to --wherein said at least one end stop--.  
Claim 3, line 2 recites the limitation “wherein at least one end stop” which should be changed to --wherein said at least one end stop--.  
Claim 4, line 2 recites the limitation “wherein at least one end stop” which should be changed to --wherein said at least one end stop--.  
Claim 5, line 2 recites the limitation “comprising several end stops” which should be changed to --wherein said at least one end stop comprises several end stops--.  
Claim 6, line 2 recites the limitation “wherein several end stops” which should be changed to --wherein said several end stops--.  
Claim 7, line 2 recites the limitation “wherein several end stops” which should be changed to --wherein said several end stops--.  


Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose a power steering system comprising a blocking nut screwed inside the first bearing in abutment against the first rolling bearing, said blocking nut being disposed facing an inner face of an open dome of a steering case; a reducer casing has at least one end stop protruding from the inner face of the open dome and disposed facing the blocking nut at a predetermined distance.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20210053608 – comprising a reducer casing, stop surface, rolling bearing 
US-20200208735 – comprising a casing, orientation member, and matching orientation member
US-20170341680 – comprising a rack housing, speed-reducer housing, bearing, nut 
US-6374664 – comprising a differential cover, a mechanical speed reducer, roller bearings
US-6039143 – comprising a speed reducer housing portion, a speed reducer, a bearing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611